Citation Nr: 1000144	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-20 766A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for a major depressive 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to July 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  Thereafter, the Veteran's claims files 
were transferred to the RO in Sioux Falls, South Dakota.

The United States Court of Appeals for Veterans Claims 
(Court) recently found that a claim for benefits for one 
psychiatric disability also encompassed benefits based on 
other psychiatric diagnoses and should be considered by the 
Board to be within the scope of the filed claim.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that the 
Veteran has also raised a claim for service connection for 
posttraumatic stress disorder (PTSD) that was denied in a 
January 2008 rating decision.  However, despite being 
notified of that decision and his appellate rights, the 
Veteran has not appealed the January 2008 rating decision.  
Therefore, the issue of entitlement to service connection for 
PTSD is not encompassed in the current issue and is not for 
appellate consideration.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed depressive disorder did not have 
its onset in service or within one year thereafter and has 
not been etiologically linked to the Veteran's service or any 
incident therein.


CONCLUSION OF LAW

A depressive disorder was neither incurred in nor aggravated 
by active military service; and cannot be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.

In reviewing the Veteran's claim of entitlement to service 
connection for a depressive disorder, the Board observes that 
the RO issued VCAA notices to the Veteran in November 2005, 
March 2006, May 2006 and March 2008 letters which informed 
him of the evidence generally needed to support claims of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The March 2006, May 2006 and March 2008 letters 
informed him of the evidence needed for the assignment of 
evaluations and effective dates for initial awards of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The November 2005 VCAA notice was issued prior to 
the January 2006 rating decision from which the instant 
appeal arises.  Thus, the Board concludes that the RO 
provided appropriate notice of the information or evidence 
needed in order to substantiate the claim prior to the 
initial decision.  In view of this, the Board finds that VA's 
duty to notify has been fully satisfied with respect to this 
claim.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records and VA medical treatment records and evaluation are 
of record, as well as private treatment records and 
evaluations, a copy of a submitted news article regarding 
mental problems for soldiers after war service and the 
Veteran's written contentions regarding the circumstances of 
his depressive disorder, and these records were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  With respect to the VA psychiatric examination 
provided the Veteran in February 2008, with subsequent 
clarification, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the Board finds that the February 
2008 VA psychiatric examination report is adequate, as it 
provides an opinion regarding whether the Veteran's current 
depressive disorder was incurred in service or etiologically 
related to an inservice incident.  That opinion was based on 
a review of the Veteran's claims files, which included his 
private treatment records, VA treatment records and complete 
service treatment records.  The examiner outlined the 
Veteran's history and gave an opinion based on the pertinent 
evidence of record.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  There remains no issue as to the 
substantial completeness of the Veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2009).  Any duty imposed on VA, including the duty 
to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 3d 
(Fed. Cir. 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Although the Veteran contends that his current depressive 
disorder had its onset in service, the Board finds that the 
preponderance of the evidence is against his claim.  
Initially, the Board observes that the available service 
treatment records do show that the Veteran was hospitalized 
overnight in May 1977 after ingesting multiple drugs.  
Clinical records indicate that he was depressed about the 
Army and his family situation at the time.  The discharge 
diagnosis was depression.  There is no evidence of subsequent 
complaints, findings, treatment or diagnoses during the 
remainder of his service.  The Veteran's report of medical 
history, completed 2 days before his hospitalization, shows 
that he had affirmed that he had trouble sleeping and 
experienced depression or excessive worry.  It was noted that 
he had financial worries and the accompanying separation 
examination shows that a clinical psychiatric evaluation was 
normal.  In July 1977, the Veteran signed a statement of 
medical condition indicating that there had been no change in 
his medical condition since his separation medical 
examination.  Despite the Veteran's assertions that he 
experienced chronic symptoms of depression since his service, 
the earliest competent medical evidence of a diagnosed 
depressive disorder is an April 1990 private admission note 
indicating diagnoses of adjustment disorder with depressed 
mood, rule out major depression, and alcohol dependence, 13 
years after his discharge from service.  Although the April 
1990 treatment record and subsequent treatment records note 
the Veteran's medical history of multiple treatments for 
chemical dependency and detoxification programs, as early as 
1978, there is no indication that he was diagnosed with 
depression prior to April 1990.  Because the earliest 
competent medical evidence of a diagnosed depressive disorder 
is the April 1990 private treatment record, 13 years after 
his discharge, the Board finds this gap in time significant, 
and it weighs against the existence of a link between the 
Veteran's disability and his time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  

With regard to the Veteran's symptomatology and diagnosis of 
depression in service, such symptomatology and diagnosis 
appear, based on other medical evidence, to have been acute 
and transitory and to have resolved prior to his separation.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  With regard to this other medical 
evidence, the Board notes, for example, that the February 
2008 VA psychiatric examiner, after reviewing the Veteran's 
claims files and interviewing him, opined that the April 1990 
diagnosis of adjustment disorder with a depressed mood was 
not linked to the Veteran's service, but rather to then 
current stressors and his alcohol issues.  Moreover, the 
examiner stated that the overdose in service appeared to be 
an acute and short-lived event and that his major depression 
and alcohol dependence were not caused by or the result of 
his military service.  In a subsequent February 2008 VA 
report of contact, the VA psychiatric examiner stated that 
the 1-day hospitalization in 1977 was for an acute stress 
reaction and was not the first signs or manifestations of the 
current mental health disability.  He further noted that 
there was a clear demarcation between the episode in service 
and the Veteran's diagnosed disability over 12 years later 
and that there was no correlation between the 2 timeframes.  
He opined that the incident in 1977 was related to alcohol 
use and not a separate mental health disability.  Therefore, 
the Board finds that the Veteran's current depressive 
disorder did not manifest during service or for many years 
thereafter.  Assuming, without deciding, that a mental 
disorder in this case can be classified as a psychosis, the 
Board notes that because a mental disorder did not manifest 
for many years after service, presumptive service connection 
for a depressive disorder is not warranted.  38 U.S.C.A. 
§ 1112(a); 38 C.F.R. § 3.307, 3.309(a).

In addition to the lack of objective medical evidence showing 
that the Veteran's current depressive disorder was first 
manifested during service or within close proximity thereto, 
the medical evidence of record does not etiologically link 
his current depressive disorder to his service or any 
incident therein.  In fact, as noted above, the February 2008 
VA examiner finds the Veteran's currently diagnosed 
depressive disorder to be unrelated to his service or the May 
1977 episode in service when he was diagnosed with 
depression.  These records merely show treatment for alcohol 
abuse and chemical dependence with associated suicide 
attempts as early as 1988.  There is no other medical opinion 
of record regarding the etiology of the Veteran's current 
depressive disorder.

To the extent that the Veteran is contending that he has 
experienced chronic or continuous depressive disorder 
symptomatology since service, the Board notes that the 
medical evidence of record weighs against his own lay 
statements contending that the symptoms he has experienced 
have been symptoms of a chronic condition or continuous 
symptoms of the same disorder.  For example, the February 
2008 VA examination report is against the Veteran's claim, 
finding that his depressive episode in service was acute and 
transitory and that there was no correlation between it and 
his current depressive disorder.  Moreover, the 
contemporaneous VA and private treatment records do not 
support his history provided many years after his discharge.  
The Board finds that the contemporaneous records are entitled 
more probative weight than the Veteran's recent recollections 
of what happened in service and the continuity of his 
symptoms since many decades ago.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991); see also Savage, 10 Vet. App. 488 
(1997).  

Likewise, the Veteran, as lay a person, not trained or 
educated in medicine, is not competent to offer medical nexus 
opinions as to whether he currently has a depressive disorder 
as a result of his service or any incident therein and such 
statements are of little probative value.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  With regard to the submitted news 
article regarding mental health problems of soldiers after 
war service, the Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, the 
Board finds that the article has no bearing in the Veteran's 
case, as he did not serve during a period of war and he did 
not serve outside the United States.  Moreover, the Court has 
held that a medical article or treatise can provide support 
for a claim, but must be combined with an opinion of a 
medical professional and be reflective of the specific facts 
of a case as opposed to a discussion of generic 
relationships.  Sack, supra.  The Veteran has not provided 
any medical opinion of a medical professional supporting his 
claim.  For this reason, the Board must find that the medical 
text evidence submitted by the Veteran does not contain the 
necessary specificity to constitute competent evidence of the 
claimed medical nexus.  See Sacks, 11 Vet. App. at 317 
(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); 
see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Finally, the Board notes that the overwhelming preponderance 
of the evidence of record indicates that the Veteran has 
received ongoing outpatient and inpatient treatment for 
chemical dependency and alcohol abuse as early as 1978, just 
1 year after the Veteran's discharge from service.  Moreover, 
the February 2008 VA psychiatric examiner has related the 
Veteran's 1977 depressive episode to his alcohol use in 
service.  The Board notes that with respect to claims filed 
after October 31, 1990, service connection may not be granted 
for substance abuse on the basis of service incurrence or 
aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); 
VAOPGCPREC 2-98.  The law does not preclude a veteran from 
receiving compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability.  Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001). Compensation is precluded 
only for (a) primary alcohol abuse disabilities (an alcohol 
abuse disability arising during service from voluntary and 
willful drinking to excess), and (b) secondary disabilities 
(such as cirrhosis of the liver) that result from primary 
alcohol abuse.  Id.  Therefore, assuming, without conceding, 
that the Veteran's current depressive disorder has been 
continuously present since service, service connection cannot 
be established for such as the competent evidence of record, 
the February 2008 VA examiner's report, links it to his 
alcohol use in service.  Accordingly, for the reasons noted 
above, the Board concludes that the preponderance of the 
evidence is against the claim in this case, and service 
connection for a depressive disorder must be denied.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for a depressive disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


